Citation Nr: 0704879	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970.  The appellant is the veteran's sister and legal 
guardian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an increased rating for 
PTSD. 

The appellant and the veteran testified at a May 2005 hearing 
before the RO.  A transcript has been associated with the 
file.  Since the veteran chose that type of hearing over a 
hearing before the Board, all due process concerns have been 
met.

There is another issue that is not before the Board. An 
August 2004 decision denied service connection for organic 
brain syndrome with schizophrenia.  A notice of disagreement 
was submitted, and a statement of the case was issued in 
November 2005.  However, no correspondence was received 
within the appropriate time limit indicating an intent to 
pursue an appeal of that claim.  That decision is final, 
therefore, and the Board has no jurisdiction over it.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board must remand this case for additional medical 
evidence.  The veteran was evaluated in September 2003 in 
connection with this claim.  At the time of the examination, 
the claims file was not available to the examiner and her 
opinion was based on the veteran's history as reported by the 
veteran and the appellant.  The veteran has substantial 
additional mental disorders beyond PTSD that are not service 
connected.  The Board must separate the effects of the PTSD 
from those of the other mental disorders.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition from 
a nonservice- connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  The examiner 
gave an opinion as to what symptoms were the result of the 
service connected disorder and what symptoms were not.  Given 
the complexity of psychiatric diagnoses and the prejudice 
that may result to the veteran based on an ill-informed 
medical opinion, the Board finds this examination to be 
inadequate, and remands for an opinion based on all of the 
evidence available.  Moreover, that examination was performed 
over three years ago and does not provide sufficient evidence 
as to the current status of the veteran's disability.

The veteran receives treatment on a regular basis through the 
St. Louis VA Medical Center system.  The treatment records 
currently on file were last updated in January 2005.  The 
veteran's more recent treatment records should be 
incorporated into the file to ensure a complete and accurate 
decision.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the St. Louis VA Medical system for 
treatment concerning the veteran's 
psychiatric disorders from January 2005 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for a VA examination to determine the 
current nature and severity of his 
psychiatric disabilities.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's psychiatric 
symptomatology.  The claims file and this 
REMAND must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished, and all findings 
should be reported in detail.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected PTSD and differentiate, 
if possible, any symptomatology due to 
nonservice- connected psychiatric 
disability.


If any of the information requested above 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for 
each opinion expressed should also be 
provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits. If the benefits sought are not 
granted, the appellant, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



